DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JAMES JEROME BEAN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2874

                              [April 23, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2014-CF-
010600-AXXX-MB.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.